UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7082


CLIFTON L. COLLINS,

                Petitioner - Appellant,

           v.

HAROLD   W.  CLARKE,    Director,    Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cv-00763-JAG)


Argued:   December 9, 2015                 Decided:   March 22, 2016


Before KING, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: David Bernard Hargett, HARGETT LAW, PLC, Glen Allen,
Virginia; James T. Maloney, JAMES T. MALONEY, PC, Richmond,
Virginia, for Appellant.  Donald Eldridge Jeffrey, III, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.    ON BRIEF: Mark R. Herring, Attorney General of
Virginia, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Clifton L. Collins (“Appellant”) appeals the district

court’s      order    dismissing       his   petition      for    a   writ       of   habeas

corpus, in which he challenges his convictions for attempted

abduction and use of a firearm in the commission of a felony.

The district court determined that none of Appellant’s claims

merit relief.

              We granted a certificate of appealability on two of

Appellant’s      claims     that       alleged      ineffective        assistance         of

counsel.        Because    Appellant         has    not    demonstrated          counsel’s

alleged errors prejudiced him, however, we affirm the dismissal

of Appellant’s petition on the grounds explained below.

                                             I.

                                             A.

              Appellant    was     a     bail      bondsman      licensed        in    North

Carolina.        In    2006,   Appellant          posted    bond      for    a    criminal

defendant, James Sydnor (“Sydnor”).                  Sydnor failed to appear in

a North Carolina court as required, in violation of his bond.

              Upon learning that Sydnor would be attending a funeral

in Mecklenburg County, Virginia, Appellant traveled to Virginia

in March 2007 with the intent to apprehend Sydnor.                               Appellant

was not licensed as either a bail bondsman or bail enforcement

agent   in    Virginia.        When     he    arrived      in    Mecklenburg          County,

Appellant sought the assistance of the local deputy sheriff in

                                             2
arresting Sydnor.          However, the sheriff’s department declined to

get involved in the absence of an extradition request from North

Carolina.

              At the funeral, Appellant approached Cleveland Spruill

(“Spruill”), who Appellant thought was Sydnor.                       In fact, Spruill

was Sydnor’s cousin who had a familial resemblance to Sydnor.

Appellant     blocked      Spruill’s      car     with     his    truck    and     advanced

toward him.         Appellant pointed a gun at Spruill and muttered, “I

believe you see what it is motherfuck.”                          J.A. 103; 1 see also

Collins      v.     Commonwealth,      720       S.E.2d    530,     531     (Va.    2012).

Assuming that he was being robbed, Spruill stated that he had no

money, to which Appellant responded, “[T]his ain’t about money.”

J.A. 103; Collins, 720 S.E.2d at 531.

              Appellant then grabbed Spruill’s shoulder and pulled

him       toward     the      truck.         Appellant           asked     Spruill     for

identification,         and     Spruill      showed       Appellant       his      driver’s

license, which confirmed that he was not Sydnor.                          At that point,

Appellant         immediately    drove       off,    and    Spruill        reported     the

incident to local law enforcement.

              The State of Virginia charged Appellant with attempted

abduction and use of a firearm in the commission of attempted



      1Citations to the “J.A.” refer to the Joint Appendix filed
by the parties in this appeal.



                                             3
abduction.     Following a bench trial, the state court adjudged

Appellant      guilty     of     attempted        abduction       pursuant      to

sections 18.2–26 and 18.2–47 of the Code of Virginia, and use of

a firearm in the commission of a felony pursuant to section

18.2–53.1 of the Code of Virginia.            Appellant was sentenced to a

term of five years of imprisonment on the attempted abduction

charge, all suspended, and to the mandatory term of three years

of imprisonment on the firearm charge.               On February 11, 2015,

Appellant finished serving his term of imprisonment, yet the

five suspended years remain outstanding.

                                        B.

            Appellant     appealed     his   convictions    to    the   Court   of

Appeals   of   Virginia    and   the    Supreme   Court    of    Virginia.      On

direct appeal, Appellant raised two arguments: (1) he had the

legal authority under federal common law to attempt to seize

Sydnor, see Taylor v. Taintor, 83 U.S. 366 (1872) (“When bail is

given, the [surety] . . . . may pursue [the principal] into

another State . . . .”); and (2) he did not have the specific

intent to abduct the victim, Spruill, because but for a mistake

of fact, he believed he was seizing Sydnor.                Both courts upheld

his convictions.        See Collins v. Com., 702 S.E.2d 267 (Va. Ct.

App. 2010), aff’d, 720 S.E.2d 530 (Va. 2012).                   As to the first

argument, Appellant contended that he had legal justification to

act as an out-of-state bail bondsman under Taylor.                       But the

                                        4
Supreme Court of Virginia concluded that, by the enactment of

Article          11   (bail     bondsmen)      and      Article    12    (bail       enforcement

agents)          of    Chapter     1,    Title      9.1     of    the    Code       of    Virginia

(collectively,            “bail       bondsman      statutes”), 2       the    Virginia       state

legislature abrogated the federal common law right set forth in

Taylor.          See Collins v. Com., 720 S.E.2d 530 (Va. 2012).

                  Appellant then filed a state habeas corpus petition

with       the    Supreme       Court    of    Virginia.          There,       he    raised   five

claims: (1) the evidence at trial was insufficient to prove his

intent       to       abduct    the     victim;     (2) he       was    denied      due    process

because          of     the      retroactive            application       of        the    court’s

construction            of      Virginia’s       bail      bondsman       statute;         (3) his

counsel was ineffective for failing to raise this due process

right;       (4) he       was    denied       due   process      because       he    lacked    the

requisite intent to commit abduction; and (5) his counsel was

       2A “bail bondsman” is defined as “any person who is
licensed by the Department [of Criminal Justice Services] who
engages in the business of bail bonding and is thereby
authorized   to   conduct  business   in  all   courts  of   the
Commonwealth.”    Va. Code Ann. § 9.1–185.      Bail enforcement
agents/bounty hunters are “any individual[s] engaged in bail
recovery.”   Va. Code Ann. § 9.1–186.    A nonresident applicant
for a bail bondsman license or bail enforcement license must
meet the same licensing requirements as a resident.      See Va.
Code Ann. §§ 9.1–186.2(B), –186.7. Pursuant to sections 9.1–
185.18 and -186.13 of the Code of Virginia, a person commits a
Class 1 misdemeanor by engaging “in bail bonding for profit or
other consideration without a valid license issued by the
Department [of Criminal Justice Services] in this Commonwealth.”
Va. Code Ann. §§ 9.1-185.18, -186.13.



                                                    5
ineffective for failing to preserve this argument that Appellant

lacked specific intent to commit abduction.

               The    Virginia    court    held   that    the    first   claim    was

barred from review in a habeas corpus petition.                    See Collins v.

Clarke, No. 130099, slip op. at 2 (Va. 2013).                     Next, the court

held that Appellant’s two due process claims were not preserved

at trial and were, therefore, barred from review.                        See id. at

2-3.     Finally, the Supreme Court of Virginia found that the two

ineffective          assistance    claims       satisfied    neither      prong    of

Strickland v. Washington, 466 U.S. 668 (1984).                   See id. at 3-4.

               Appellant timely filed a petition for writ of habeas

corpus    in    the    United     States   District      Court   for   the   Eastern

District of Virginia pursuant to 28 U.S.C. § 2254, raising the

following five claims:

               (1) Appellant had a legal justification or
               excuse for his actions because he was acting
               as a bail bondsman or bail enforcement agent
               licensed in North Carolina pursuant to his
               common law right to recover a principal who
               violated a bail contract, which right was
               not expressly abrogated by Virginia statute,
               and he had contacted local law enforcement
               before proceeding to secure the fugitive and
               was given express or implied permission;

               (2) The    state   appellate    courts   denied
               Appellant’s   right    to   due    process   by
               retroactively applying Virginia statutory
               licensing requirements on bail bondsmen to
               limit his common law rights;

               (3) Appellant’s counsel was ineffective in
               failing  to  argue  that  the   retroactive

                                            6
           application of the licensing requirements
           violated his due process rights;

           (4) Appellant’s    conviction            violated due
           process because he lacked               the requisite
           intent to commit abduction;

           and

           (5) Appellant’s counsel was ineffective in
           failing to argue that Appellant lacked the
           specific intent to commit abduction.

           The district court granted the Government’s motion to

dismiss, relying primarily on the reasons articulated in the

decisions by the Supreme Court of Virginia.                  See Collins v.

Clarke, No. 3:13-cv-00763-JAG, 2014 WL 2777438 (E.D. Va. June

19, 2014).   The district court concluded that the retroactivity

and   requisite    intent     arguments     were     precluded    from      review

because they were not preserved at trial.                 See id. at *4-5.

Additionally,     the   district    court     concluded    that       the    legal

determinations    by    the   Supreme   Court   of    Virginia   -–    that   the

Virginia legislature abrogated the federal common law right of

out-of-state bail bondsman to apprehend fugitive bailees, and no

ineffective assistance existed -- were reasonable.                 See id. at

*3, 6-7.

           In July 2014, Appellant timely noticed his appeal.                  We

issued a certificate of appealability on only two of his claims:

           (1) Whether [Appellant’s] trial counsel was
           ineffective in failing to preserve for
           appeal the issue of whether the retroactive
           application of Virginia statutory licensing

                                        7
            requirements to limit his common law rights
            as a bail bondsmen violated his right to due
            process; and

            (2)   Whether    [Appellant’s]   counsel was
            ineffective in failing to argue at trial and
            on   appeal   that   [Appellant]  lacked the
            requisite intent to commit an abduction.

Order at 1, Collins v. Clarke, No. 14-7082 (4th Cir. Feb. 10,

2015), ECF No. 13.

                                       II.

            We review de novo a district court’s denial of habeas

relief.   See Lee v. Clarke, 781 F.3d 114, 122 (4th Cir. 2015).

            Appellant filed his habeas petition pursuant to the

Antiterrorism Effective Death Penalty Act (“AEDPA”), 28 U.S.C.

§ 2254(d)(1), which provides,

            An application for a writ of habeas corpus
            on behalf of a person in custody pursuant to
            the judgment of a State court shall not be
            granted with respect to any claim that was
            adjudicated on the merits in State court
            proceedings unless the adjudication of the
            claim --

                    (1) resulted in a decision that was
                    contrary    to,    or   involved    an
                    unreasonable application of, clearly
                    established Federal law, as determined
                    by the Supreme Court of the United
                    States[.]

28 U.S.C. § 2254(d)(1).

            “[A]n     unreasonable     application        of    federal     law   is

different    from     an   incorrect        application    of     federal     law.”

Williams v. Taylor, 529 U.S. 362, 410 (2000).                   Thus, “a federal

                                        8
habeas court may not issue the writ simply because that court

concludes     in       its   independent          judgment       that     the       relevant

state-court      decision      applied      clearly      established          federal    law

erroneously      or    incorrectly.”             Id.    at    411.       In    determining

whether it was an “unreasonable application,” we inquire as to

whether it was “objectively unreasonable.”                      Id. at 409 (internal

quotation marks omitted).                 “This is a difficult to meet and

highly deferential standard for evaluating state-court rulings,

which demands that state-court decisions be given the benefit of

the doubt.”        Cullen v. Pinholster, 131 S. Ct. 1388, 1398 (2011)

(internal citations and quotation marks omitted).

            To     prevail     on    an    ineffective        assistance       of    counsel

claim, Appellant must establish that his counsel’s performance

was both deficient and that it prejudiced the outcome.                                   See

Strickland,      466    U.S.   at    687-88       (stating      that     one    must     show

counsel’s     conduct        “fell        below    an        objective        standard    of

reasonableness,” and “the deficient performance prejudiced the

defense”).       In analyzing counsel’s performance, “a court must

indulge a strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance; that is,

the   defendant       must   overcome       the    presumption       that,      under    the

circumstances, the challenged action might be considered sound

trial strategy.”         Id. at 689 (internal quotation marks omitted).

There is a strong presumption that counsel “rendered adequate

                                             9
assistance and made all significant decisions in the exercise of

reasonable professional judgment.”                   Cullen, 131 S. Ct. at 1403

(quoting Strickland, 466 U.S. at 690).

               Even if counsel’s performance was deficient, Appellant

must still show prejudice.                To do so, Appellant must establish

“a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694.                   A reasonable probability is one

“sufficient       to     undermine    confidence       in     the     outcome.”           Id.

Additionally, “[i]n cases where a conviction has been the result

of   a   trial,        the   defendant        must   demonstrate       that    but        for

counsel’s      errors,       there   is   a    reasonable     probability          that    he

would    not    have     been    convicted.”          Lee,    781     F.3d    at    122-23

(alteration      in     original)     (internal      quotation        marks   omitted).

“If it is easier to dispose of an ineffectiveness claim on the

ground of lack of sufficient prejudice, which we expect will

often be so, that course should be followed.”                         Strickland, 466

U.S. at 697.

               Lastly,       when    an       appellant      raises     a     claim        of

ineffective assistance of counsel, “[t]he AEDPA standard and the

Strickland standard are dual and overlapping, and we apply the

two standards simultaneously rather than sequentially.”                               Lee,

781 F.3d at 123 (alteration in original) (quoting Richardson v.

Branker, 668 F.3d 128, 139 (4th Cir. 2012)).                            “Because both

                                              10
standards of review are highly deferential to the state court’s

adjudication . . ., when the two apply in tandem, the review is

doubly so.”         Id. (alteration in original) (internal quotation

marks omitted).

                                         III.

            Appellant asserts that the Supreme Court of Virginia

erroneously      applied     Strickland        v.   Washington,     466       U.S.   668

(1984), because it was unreasonable to conclude that Appellant’s

counsel    was   not    deficient    or     that    Appellant      did    not   suffer

prejudice    when      retroactive       application    of   the    bail       bondsman

statutes or the lack of requisite intent could have excused his

actions.    We address each issue in turn.

                                          A.

            Appellant      first    argues      that   the   federal      common     law

established in Taylor v. Taintor, 83 U.S. 366 (1872), validates

his conduct here.          See id. at 371 (“When bail is given, the

[surety] . . . .        may pursue [the principal] into another State

. . . .”).       Against this federal common law backdrop, Appellant

contends that his counsel was ineffective in failing to preserve

for appeal the issue of whether the retroactive application of

the Virginia bail bondsman statutes abrogated Appellant’s common

law rights as a bail bondsman.              Even if Appellant’s counsel was

deficient in this regard, however, Appellant’s argument falters

at   the   second    prong   of    the    Strickland     analysis        --   that   is,

                                          11
Appellant    cannot    demonstrate      that       but   for   counsel’s   alleged

errors, the result of Appellant’s proceedings would have been

different.     See Lee v. Clarke, 781 F.3d 114, 122-23 (4th Cir.

2015); see also Strickland, 466 U.S. at 697.

             First, to the extent that Appellant challenges whether

the bail bondsman statutes abrogated Taylor, that decision is

best left to Virginia.            See Appellant’s Br. 13-19.               As the

Supreme Court has made clear, “federal habeas corpus relief does

not lie for errors of state law.”                  Lewis v. Jeffers, 497 U.S.

764, 780 (1990); see also Estelle v. McGuire, 502 U.S. 62, 67-68

(1991) (“[I]t is not the province of a federal habeas court to

reexamine state-court determinations on state-law questions.”).

             Instead, we limit our review only to the due process

concerns set forth in the certificate of appealability.                         See

United States v. Linder, 561 F.3d 339, 344 n.6 (4th Cir. 2009);

see also Order at 1, Collins v. Clarke, No. 14-7082 (4th Cir.

Feb.   10,    2015),     ECF   No.     13.         Yet,    because   Appellant’s

ineffective     assistance     of    counsel        argument    relates    to   the

retroactive application of the bail bondsman statutes, we cannot

ignore the interplay of Taylor and Virginia law.

             In support of his argument that his counsel should

have   preserved   the    claim      that    the    Virginia    Supreme    Court’s

retroactive application of the bail bondsman statutes denied him

due process, Appellant relies on Bouie v. City of Columbia, 378

                                        12
U.S. 347 (1964).       In that case, the Supreme Court held, “If a

judicial construction of a criminal statute is unexpected and

indefensible by reference to the law which had been expressed

prior to the conduct in issue, it must not be given retroactive

effect.”     Bouie,    378    U.S.    at    354   (internal   quotation   marks

omitted).    To prevail on a Bouie claim, Appellant must establish

that the Virginia bail bondsman statutes were “vague” or that

there was “an unforeseeable and retroactive judicial expansion

of statutory language that appears narrow and precise on its

face.”     Rogers v. Tennessee, 532 U.S. 451, 457 (2001).                 Here,

Appellant contends only the latter.               Appellant argues that the

revocation of the out-of-state bail bondsman’s common law right

to apprehend a fugitive was not clear at the time of the conduct

giving rise to his convictions.              Rather, he asserts that such

revocation of the federal common law was made clear for the

first time by the Virginia court rulings in his case.                      This

argument is unavailing, and we conclude that the Supreme Court

of Virginia’s decision was reasonable.

                                       1.

            First,    the    bail    bondsman     statutes    were   enacted    in

2004, three years prior to Appellant’s conduct at issue.                       The

Supreme Court of Virginia concluded that there was no judicial

expansion of the bail bondsman statutes that would have made the



                                       13
application of the laws unforeseeable in the circumstance at

hand.

            We cannot perceive how the General Assembly
            could have more plainly manifested its
            intent to abrogate the long standing common
            law rule allowing out-of-state bail bondsmen
            and bounty hunters to enter Virginia to
            apprehend   fugitive    bailees.      It   is
            inconceivable  that   the   General  Assembly
            intended to impose such strict requirements
            upon in-state bail bondsmen and bounty
            hunters as those enacted as a result of the
            Crime Commission report, yet intended to
            leave out-of-staters with the unfettered
            right   to  enter   Virginia   and  apprehend
            fugitive bailees without being subject to
            regulation.

Collins v. Commonwealth, 720 S.E.2d 530, 533 (Va. 2012).

            This   determination    is   not    unreasonable.        The     bail

bondsman statutes are unambiguous, and Appellant had fair notice

of what was required under the law.            The retroactivity principle

is grounded in the requirement that a criminal statute afford “a

person     of   ordinary    intelligence        fair     notice     that     his

contemplated    conduct    is   forbidden   by    the    statute.”         United

States v. Harriss, 347 U.S. 612, 617 (1954).              The Supreme Court

has     consistently   recognized   “due       process   bars     courts     from

applying a novel construction of a criminal statute to conduct

that neither the statute nor any prior judicial decision has

fairly disclosed to be within its scope.”                 United States v.

Lanier, 520 U.S. 259, 266 (1997).          In order to determine whether

the bail bondsman statutes afford fair notice of the court’s

                                    14
statutory interpretation, we look to the language of the statute

and to judicial interpretation of it.                          See Bouie, 378 U.S. at

354.

            As noted, the bail bondsman statutes were enacted in

2004 by the Virginia General Assembly, nearly three years prior

to   Appellant’s        2007     conduct.            See   Va.      Code    Ann.    §§ 9.1–185

to -185.18, -186 to -186.14.                    Pursuant to section 9.1–185.18 of

the Code of Virginia, a person commits a Class 1 misdemeanor by

engaging    “in    bail       bonding         for    profit    or    other       consideration

without a valid license issued by the Department [of Criminal

Justice     Services]         in     this       Commonwealth.”              Va.     Code    Ann.

§ 9.1-185.18.           The    Criminal        Justice       Services       Board    (“Board”)

establishes       licensing         qualifications            to    “ensure       respectable,

responsible,       safe       and   effective         bail     enforcement         within    the

Commonwealth,”       including            a     requirement         that     a     nonresident

applicant    for    a     bail      enforcement        license       must    meet    the    same

licensing requirements as a resident.                              Va. Code Ann. §§ 9.1–

186.2(B), –186.7.             The Department of Criminal Justice Services

issues     the    licenses,          in       conjunction          with    the     regulations

established by the Board.                     See Va. Code Ann. §§ 9.1-186.3, –

186.5, –186.6(A).

            Considering that bail bondsmen, who are licensed in

Virginia     pursuant          to    section         9.1–185,        and    “licensed       bail

enforcement agent[s]” are the only people expressly permitted

                                                15
“at any time” to seize their bailees within the Commonwealth,

the legislation expressly provides that only people licensed by

the Commonwealth could engage in bail recovery.                    Va. Code Ann.

§ 19.2-149.        Therefore, given that the bail bondsman statutes

clearly dictate the necessary elements for legally engaging in

bail     bonding     activities   in    Virginia,         we      cannot     embrace

Appellant’s argument that he did not have fair notice that his

actions were illegal under Virginia law.

                                       2.

            Additionally,      trends       in    other        jurisdictions     are

relevant to determine whether the new rule is “to be unexpected

and    indefensible.”        Rogers,    532      U.S.     at     464.      Numerous

jurisdictions       have   addressed    the      interaction       between     state

statutes regulating bail bondsmen and common law bail bondsmen

rights and have concluded that the state regulations abrogate

conflicting common law rights.          See, e.g., Lund v. Seneca County

Sheriff’s Dep’t, 230 F.3d 196, 198 (6th Cir. 2000); Ouzts v.

Maryland Nat’l Ins. Co., 505 F.2d 547, 551–53 (9th Cir. 1974)

(en banc); Moncrief v. State Comm’r of Ins., 415 So.2d 785, 788

(Fla. Dist. Ct. App. 1982); Walker v. Commonwealth, 127 S.W.3d

596, 606 (Ky. 2004); Commonwealth v. Wilkinson, 613 N.E.2d 914,

917 (Mass. 1993); State v. Epps, 585 P.2d 425, 429 (Or. Ct. App.

1978); Green v. State, 829 S.W.2d 222, 223 (Tex. Crim. App.

1992).    That the Virginia court’s decision adhered to this trend

                                       16
is to be expected.          An unsurprising conclusion about a clearly

drafted    statute        is    not     the      “unforeseeable . . . judicial

expansion of statutory language” contemplated by Bouie.                        Rogers,

532 U.S. at 457.

                                          3.

            In sum, Appellant’s Bouie due process argument stood

little chance of success even if it had been properly preserved.

We agree with the Supreme Court of Virginia that, assuming that

the   conduct       of     Appellant’s        counsel     was     deficient,       such

deficiency did not prejudice Appellant.                   Therefore, we conclude

the   court’s    application       of    Strickland       with     regard     to   this

contention was reasonable.

                                          B.

            Next,      Appellant      contends    that    the    Supreme      Court   of

Virginia unreasonably rejected his argument that his counsel was

ineffective      for     failing   to    argue    that     Appellant       “possessed

intent    only   to      support   a    conviction       for    acting   as    a   bail

recovery agent without a license,” but not the specific intent

to commit abduction.           Appellant’s Br. 30.             Appellant argues the

alleged abduction was merely incidental to his unlicensed bail

bonding activities.         Appellant’s argument is tenuous, at best.

            Pursuant to section 18.2–47 of the Code of Virginia, a

person is guilty of abduction when he “by force, intimidation or

deception, and without legal justification or excuse, seizes,

                                          17
takes, transports, detains or secretes another person with the

intent to deprive such other person of his personal liberty or

to   withhold      or    conceal     him    from     any    person,     authority      or

institution lawfully entitled to his charge.”                         Va. Code Ann.

§ 18.2-47.

            When “an offense consist[s] of an act combined with a

particular intent, proof of such intent is as necessary as proof

of the act itself and must be established as a matter of fact.”

Ridley v. Commonwealth, 252 S.E.2d 313, 314 (Va. 1979).                          “Intent

in fact is the purpose formed in a person’s mind and may be, and

frequently    is,       shown   by    circumstances[,] . . .            which    may   be

shown by a person’s conduct or by his statements.”                        Hargrave v.

Commonwealth, 201 S.E.2d 597, 598 (Va. 1974).                     The Supreme Court

of Virginia has opined,

            The specific intent to commit [the crime]
            may be inferred from the conduct of the
            accused if such intent flows naturally from
            the conduct proven.    Where the conduct of
            the accused under the circumstances involved
            points   with  reasonable   certainty to   a
            specific intent to commit [the crime], the
            intent element is established.

Wilson   v.       Commonwealth,       452    S.E.2d        669,   674     (Va.    1995)

(citations omitted).            “[W]hether the required intent exists is

generally     a    question     for    the       trier   of   fact.”       Nobles      v.

Commonwealth, 238 S.E.2d 808, 810 (Va. 1977).




                                            18
            Here,     it     is    clear   that     Appellant       engaged    in   an

attempted abduction of Spruill.                 The evidence presented at trial

included Appellant’s use of a firearm, force and threats, and

intimidation to attempt to get another person into his waiting

vehicle.      These factors “all prove beyond a reasonable doubt

that, without legal justification or excuse, [Appellant] seized

another person with the intent to deprive such other person of

his personal liberty.”              Collins, 720 S.E.2d at 534 (internal

alterations and quotation marks omitted).                  Appellant’s misguided

belief that he was attempting to abduct his bailee, Sydnor, does

not alter the equation.

            In      advancing        his      incidental        conduct     argument,

Appellant relies on Brown v. Commonwealth, 337 S.E.2d 711 (Va.

1985), and Johnson v. Commonwealth, 275 S.E.2d 592 (Va. 1981),

to contend that he lacked the requisite intent to commit the

abduction.       However, Brown is not applicable here.                    In Brown,

the defendant was prosecuted for both abduction by detention and

a crime that required restraint of a victim.                     Brown, 337 S.E.2d

at   712.     There,       the    defendant      raised   whether    these    charges

constituted      multiple         punishments      for    the    same     offense   in

violation of the Double Jeopardy Clause.                        See id. at 712-13.

The Brown court concluded,

            We hold . . . that one accused of abduction
            by detention and another crime involving
            restraint of the victim, both growing out of

                                           19
             a continuing course of conduct, is subject
             upon conviction to separate penalties for
             separate offenses only when the detention
             committed   in  the   act  of  abduction  is
             separate and apart from, and not merely
             incidental to, the restraint employed in the
             commission of the other crime.

Id. at 713-14; see also Johnson, 275 S.E.2d 592 (finding no

intent   to    abduct    when     defendant’s     restraint      was   only   for

furtherance of sexual advances).              Here, Appellant raises neither

a   double    jeopardy   claim,    nor   an    argument   that   the   attempted

abduction was intrinsic to the act of engaging as an unlicensed

bail recovery agent.       Pursuant to section 9.1-186 of the Code of

Virginia,

             “Bail recovery” means an act whereby a
             person arrests a bailee with the object of
             surrendering the bailee to the appropriate
             court, jail, or police department, for the
             purpose of discharging the bailee’s surety
             from liability on his bond. “Bail recovery”
             shall include investigating, surveilling or
             locating a bailee in preparation for an
             imminent arrest, with such object and for
             such purpose.

Va. Code Ann. § 9.1-186.               Thus, by merely engaging in bail

recovery acts -- i.e., pursuing or investigating a bailee in

Virginia -- Appellant violated the licensure statute.                   This is

so because even if no attempted abduction took place, Appellant

was   still    in   violation     of     the    licensing   requirements      for

engaging in bail recovery.          Indeed, any licensure violation was

already complete before his attempt to abduct Spruill began.


                                         20
The mere fact that Appellant intended to deprive a different

person of his liberty has no bearing on Appellant’s intent to

abduct   some    other   individual      or    his   intent    to    violate   the

licensure statute, and consequently, it was “separate and apart”

from the offense of acting as an unlicensed bail recovery agent.

Brown, 337 S.E.2d at 714.

           Ultimately,      even   assuming      arguendo     that   counsel   was

deficient,      Appellant    has   not        demonstrated     that,     but   for

counsel’s alleged failure, the result of the proceeding would

have been different.        Accordingly, we cannot conclude the state

court’s application of Strickland was unreasonable.

                                      IV.

           For    the    foregoing    reasons,       the      judgment    of   the

district court is

                                                                         AFFIRMED.




                                      21